  Case 1:20-cv-06158-NLH Document 7 Filed 03/23/21 Page 1 of 12 PageID: 93



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


   DENISE VAN DYKE,
                                          No. 1:20-cv-06158-NLH
                  Appellant,
                                          OPINION
         v.

   ALLY FINANCIAL INC., et al.,

                  Appellees.


APPEARANCES:

DENISE VAN DYKE
38 N. DELANCEY PLACE
ATLANTIC CITY, NJ 08401

     Appellant appearing pro se.

WILLIAM E. CRAIG
MORTON & CRAIG, LLC
110 MARTER AVENUE
SUITE 301
MOORESTOWN, NJ 08057

     Attorney for Appellee Ally Financial Inc.

HILLMAN, District Judge

     This matter has come before the Court on pro se Appellant

Denise Van Dyke’s appeal of the Bankruptcy Court’s May 14, 2020

Order granting Appellee Ally Financial Inc.’s Motion to Dismiss

all claims against it in the underlying adversary proceeding.

For the reasons expressed below, the Bankruptcy Court’s Order

will be affirmed.
  Case 1:20-cv-06158-NLH Document 7 Filed 03/23/21 Page 2 of 12 PageID: 94



                                BACKGROUND

      On October 7, 2013, Appellant Denise Van Dyke and her

husband purchased a 2013 Chevrolet Equinox vehicle from Bennett

Chevrolet.   As part of the purchase, the Van Dykes executed a

Retail Installment Sales Contract that was simultaneously

assigned to Appellee Ally Financial Inc.

      On February 24, 2020, Appellant, proceeding pro se, filed a

voluntary Chapter 13 bankruptcy petition in the United States

Bankruptcy Court for the District Of New Jersey.          (Case No. 20-

13000-ABA, ECF No. 1).     On March 6, 2020, Appellant, again

proceeding pro se, filed a related adversary proceeding against

Ally Financial, Inc., Ally Servicing LLC, Bennett Chevrolet

Inc., and General Motors Company.        (Case No. 20-01150, ECF No.

1).   Van Dyke’s adversary complaint is difficult to follow, but

mostly appears to attack the legal validity of the Retail

Installment Sales Contract and the right of Ally to file a Proof

of Claim in the bankruptcy case, while also asserting

unspecified constitutional and statutory claims.

      On April 3, the Ally parties filed a motion to dismiss the

claims brought against them.       (Case No. 20-01150, ECF No. 3).

Bankruptcy Court Judge Andrew B. Altenburg Jr. held a hearing on

the motion to dismiss on May 12, 2020.        A May 14 Order from

Judge Altenburg followed, granting Ally’s motion to dismiss all

claims against them.     (Id., ECF No. 8).      Appellant, proceeding

                                     2
  Case 1:20-cv-06158-NLH Document 7 Filed 03/23/21 Page 3 of 12 PageID: 95



pro se once more, then filed the present appeal to this Court,

seeking reversal of the May 14 Order.        (ECF No. 1).     Appellee

Ally Financial Inc. has filed a response brief, arguing that the

present appeal is moot, and that even if it was not moot, that

the Bankruptcy Judge’s Order should be affirmed.          (ECF No. 4).

                                DISCUSSION

  A. Jurisdiction

     This Court has jurisdiction over the appeal from the

Bankruptcy Court's May 14, 2020 Order pursuant to 28 U.S.C. §

158(a), which provides in relevant part: “The district courts of

the United States shall have jurisdiction to hear appeals from

final judgments, orders and decrees ... of bankruptcy judges

entered in cases and proceedings referred to the bankruptcy

judges under section 157 of this title. An appeal under this

subsection shall be taken only to the district court for the

judicial district in which the bankruptcy judge is serving.”

  B. Standard of Review

     In reviewing a determination of the bankruptcy court, the

district courts “review the bankruptcy court's legal

determinations de novo, its factual findings for clear error and

its exercise of discretion for abuse thereof.”          Reconstituted

Comm. of Unsecured Creditors of the United Healthcare Sys., Inc.

v. State of N.J. Dep't of Labor (In re United Healthcare Sys.),



                                     3
  Case 1:20-cv-06158-NLH Document 7 Filed 03/23/21 Page 4 of 12 PageID: 96



396 F.3d 247, 249 (3d Cir. 2005) (quoting Interface Grp.-Nev. v.

TWA (In re TWA), 145 F.3d 124, 130-31 (3d Cir. 1998)).

  C. Analysis

     Appellant’s brief is difficult to parse, and the arguments

Appellant is making for reversal of the Bankruptcy Court’s May

14 Order just as difficult to follow.        The Court’s review of the

brief reveals that it consists of a table of contents, followed

by a handful of pages of original writing that are quickly

replaced with a larger number of pages that appear to simply be

unlabeled and undistinguished passages from Appellant’s

complaint and her brief opposing Ally’s motion to dismiss in the

adversary proceeding.

     For the sake of thoroughness, however, the Court has

closely read Plaintiffs’ original complaint to determine exactly

which claims she brought, the dismissal of which she may now be

attempting to appeal.     While Appellant’s original complaint is

similarly difficult to follow, she appears to have asserted

essentially four types of claims: (1) arguments that any Proof

of Claim filed by Ally is improper because the Sales Contract

and other underlying documentation related to the purchase of

the vehicle are invalid, null, and void, and therefore Ally

lacks standing to assert a proof of claim; (2) that the Sales

Contract violates “TILA and other federal rules”; (3) that the

Sales Contract violates “constitutional and consumers rights”;

                                     4
  Case 1:20-cv-06158-NLH Document 7 Filed 03/23/21 Page 5 of 12 PageID: 97



and (4) that Ally and the other defendants in the adversary

proceeding have unjustly enriched themselves because the Sales

Contract was unsigned and she did not consent to the assignment

to Ally.

     While the Court does not hold pro se briefs to the same

standards as those of parties represented by counsel, it notes

that Appellant’s brief largely fails to clearly explain her

bases for appeal.     However, the Court finds that it need not dig

too deeply in attempting to decipher exactly why Appellant

believes the Bankruptcy Court’s May 14 Order should be reversed

as to some of her original claims.        As mentioned above, Appellee

Ally Financial Inc.’s first argument in its appellate brief is

that this appeal must be dismissed as moot.         Appellant is

appealing a ruling dismissing all claims against Ally by the

Bankruptcy Court in an adversary proceeding connected to her

underlying Chapter 13 bankruptcy proceeding.         However, as Ally

notes, that underlying bankruptcy proceeding was dismissed by

the Bankruptcy Court on June 19, 2020, and the case itself was

fully closed on November 5, 2020.

     “Article III of the Constitution restricts the power of

federal courts to ‘Cases’ and ‘Controversies.’”          Chafin v.

Chafin, 568 U.S. 165, 171, 133 S. Ct. 1017, 185 L.Ed.2d 1

(2013).    Faced with an appeal of a bankruptcy court’s order,

this Court “may not decide questions that cannot affect the

                                     5
  Case 1:20-cv-06158-NLH Document 7 Filed 03/23/21 Page 6 of 12 PageID: 98



rights of litigants in the case before [it].”          In re Knaak, 825

F. App’x. 83, 86 (3d Cir. 2020) (citing Chafin, 568 U.S. at

172).   A case “becomes moot only when it is impossible for a

court to grant any effectual relief whatever to the prevailing

party.”   Chafin, 568 U.S. at 172.       This is because “[i]n the

bankruptcy context, the determination of whether a case becomes

moot on the dismissal of the bankruptcy hinges on the question

of how closely the issue in the case is connected to the

underlying bankruptcy.”      Tellewoyan v. Wells Fargo Home Mortg.,

No. 05-4653 (FLW), 2006 WL 2331108, at *1 (D.N.J. Aug. 10, 2006)

(quoting In re Pattullo, 271 F.3d 898, 901 (9th Cir. 2001)).

     The Third Circuit has previously recognized that “[t]he

dismissal of a bankruptcy case may moot an appeal arising from

the debtor's bankruptcy proceedings.”        In re Knaak, 825 F.

App’x. at 86.    In some circumstances “adversary claims may not

become moot when a related bankruptcy case is dismissed,” but

the Third Circuit has held that such claims are moot when they

are “dependent on the existence of the bankruptcy.”           Id.

Importantly for this appeal, the Third Circuit explicitly held

in In re Knaak that adversary claims focused on standing to file

a proof of claim in an underlying bankruptcy action, or

asserting “that the proof of claim is invalid or that the loan

documents upon which” the proof of claim is based are null and

void, become moot upon dismissal of the underlying bankruptcy

                                     6
  Case 1:20-cv-06158-NLH Document 7 Filed 03/23/21 Page 7 of 12 PageID: 99



action.   Id. at 86-87.    This is because “success on this

argument would have no effect,” since the bankruptcy case has

been dismissed and the party is therefore not asserting a proof

of claim against the Appellant.       Id. at 87.

     Here, the Court finds that Appellant’s most clearly defined

claims - that Ally cannot properly file a proof of claim in the

bankruptcy action - are moot for the same reason.          At their

core, these claims focus on her belief that the Sales Contract

and other underlying documentation that would serve as the basis

for a proof of claim filed by Ally related to her car purchase

were invalid, and that Ally therefore has no standing to file

such a proof of claim.     For this reason, the central relief

requested by Van Dyke in her complaint against Ally was for the

Bankruptcy Court to declare the Sales Contract and Vehicle’s

Order “Null and void,” and to “(s)trike Proof Of Claim from Ally

Financial” and “prohibit any further Proof Of Claim.”           (Case No.

20-01150-ABA, ECF No. 1 at 11-12).

     To some extent, it appears that this appeal is centered on

this specific argument.      This reading of the appeal is supported

by Appellant’s own appellate brief, which appears to directly

focus on the validity of Ally’s Proof of Claim and arguments for

why Ally did not have standing to file it.         Appellant states

herself in her brief’s “Introduction” that “This adversary

proceeding is commenced, because Defendant's Counsel filed a

                                     7
 Case 1:20-cv-06158-NLH Document 7 Filed 03/23/21 Page 8 of 12 PageID: 100



questionable, defective Proof of Claim . . .”         (ECF No. 4 at

20).    And while the brief is disorganized and appears to consist

of multiple separate documents, Appellant’s Table of Contents

outlines two of her central arguments as being:

         •   “Appellee's Proof of Claim and supporting docs are
             defective and unsupportive for any legal matter for
             the loan and raises legitimate legal issues of a
             creditors legal standing to file any pleadings or
             collecting on a debt,”

         •   “The US Bankruptcy Court Judge's error for not
             applying the rule of ‘Unclean Hands’ used in Equity
             Disputes and especially regarding the fact, that the
             US Bankruptcy Court accepted defective non-supporting
             paperwork for the Proof of Claim to support the
             alleged and challenged secured creditors legal
             standing in there and all pleadings. The court erred
             in accepting such un-autheritic [sic] documentation,
             especially filed by a Third-Party.”

(ECF No. 4 at 3).

       Appellant further raises as an additional question on

appeal whether “Sales Installment Contracts with Assignment of

Interest are legal, if the contract are signed by all parties at

the date the contract was executed” — yet another argument

focused on proving that the documents underlying Ally’s proof of

claim are invalid.     (ECF No. 4 at 14).

       As the Third Circuit held in In re Knaak, this Court simply

cannot decide these questions, as they can no longer impact the

litigants before it.     With Appellant’s underlying bankruptcy

case long since dismissed and closed, and any concerns regarding

Ally’s filing of a proof of claim in that case therefore

                                    8
 Case 1:20-cv-06158-NLH Document 7 Filed 03/23/21 Page 9 of 12 PageID: 101



extinguished, success on these arguments here and in the

adversary proceeding would have no effect.

     As noted above, however, Van Dyke’s complaint in the

adversary proceeding did attempt to assert several other claims

not directly related to undermining Ally’s proof of claim.

However, it is unclear to what extent Appellant actually

intended to appeal the dismissal Order as to any of these other

claims.   While her brief does include mention of these

additional claims, they appear to largely be direct passages

taken from her original complaint and her brief opposing the

motion to dismiss, with little explanation given as to whether

she is actually appealing the dismissal of those claims or what

her bases for appeal of them would be.

     Instead, Van Dyke’s appellate brief here only makes

original references to those claims in her brief in the context

of arguing the “legality of the [Sales] contract, which should

have been cancelled and void Ab lnitio,” and her reasons for

believing any proof of claims to be invalid and improper.           (See

ECF No. 3 at 2-3).    As far as the Court can tell, Appellant

appears to focus her appeal on this contention, as the passages

quoted above from her table of contents demonstrate.          To the

extent that Appellant is appealing the dismissal of her other

claims solely for the purpose of arguing that any proof of claim

filed by Ally would be invalid, her appeal is again moot.

                                    9
 Case 1:20-cv-06158-NLH Document 7 Filed 03/23/21 Page 10 of 12 PageID: 102



     However, while Appellant’s bases for appeal of her other

claims is unclear, for the sake of thoroughness the Court will

briefly address the Bankruptcy Court’s dismissal of those

claims.    First, Appellant asserted in her complaint in the

adversary proceeding that, in some undefined manner, the Sales

Contract and the defendants’ actions constitute violations of

the “TILA and other federal rules” as well as “constitutional

and consumers rights.”     (Case No. 20-01150-ABA, ECF No. 1, ¶¶ 9

and 15).    The Bankruptcy Court interpreted “TILA” to mean the

Truth in Lending Act, and found that Van Dyke had failed both in

her brief opposing the motion to dismiss and at the May 12, 2020

oral argument to specify exactly which TILA provisions,

Constitutional rights, or consumer protection statutes had been

violated.    (Case No. 20-01150-ABA, ECF No. 8 at 5).         The Court’s

review of the adversary complaint reaches the same conclusion —

at no point does Van Dyke state any specific rights or

provisions that she relies on as the basis for her claims.

     Nor does Appellant’s appellate brief assert that she had

further clarified the specific constitutional or statutory

provisions that had been violated at the May 12, 2020 hearing,

or make any clearer exactly what valid constitutional or

statutory claims she was or is attempting to pursue.           Instead,

Appellant appears to mostly assert that Bankruptcy Judge Andrew

B. Altenburg Jr. violated her due process or Fourth Amendment

                                    10
 Case 1:20-cv-06158-NLH Document 7 Filed 03/23/21 Page 11 of 12 PageID: 103



rights by asking her questions about her claims at the hearing

for Ally’s Motion to Dismiss in the adversary proceeding, and

questioning whether the Bankruptcy Court considered her

opposition briefing in its ruling.

     It should be uncontroversial to state that a court asking a

party to explain more clearly what claims they are attempting to

assert, in a hearing addressing a motion to dismiss those

claims, is neither improper nor a violation of the party’s

rights.   And the Bankruptcy Court’s Order directly acknowledges

Van Dyke’s opposition brief as one of the documents it

considered in deciding the motion before it.         See id. at 2.

Accordingly, the Court affirms the Bankruptcy Court’s dismissal

of Appellant’s undefined statutory and constitutional claims.

     The only other claim raised by Van Dyke in the adversary

proceeding is her claim for unjust enrichment.          Again, the only

reference to her unjust enrichment claim in her appellate brief

appears to simply be a copy and pasted section from her original

complaint, with no additional argument as to why the Bankruptcy

Court’s dismissal of the claim should be reversed.           Regardless,

the Court easily finds that the Bankruptcy Court’s Order should

be upheld on this front as well.         Appellant’s unjust enrichment

claim is premised on two arguments: that there was no contract

between her and the defendants because the Sales Contract was

not signed, and that she never consented to the assignment to

                                    11
 Case 1:20-cv-06158-NLH Document 7 Filed 03/23/21 Page 12 of 12 PageID: 104



Ally.   As the Bankruptcy Court noted, however, the Sales

Contract as introduced into the record clearly bears the

signatures of all parties, and Appellant not only did not need

to consent to assignment, but the Sales Contract itself, which

Van Dyke signed, explicitly assigns interest in the contract to

Ally.   (Case No. 20-01150-ABA, ECF No. 3-2, Ex. A).

Accordingly, to the extent that Appellant did intend to appeal

the dismissal of her unjust enrichment claim, the Bankruptcy

Court’s Order will again be affirmed.

     For these reasons, the Court finds that Appellant’s appeal

is moot as to her arguments regarding the validity of Ally’s

proof of claim.    To the extent Appellant intended to appeal the

dismissal of her other claims, the Court further finds that the

Bankruptcy Court correctly held that Appellant had failed to

adequately state any claims against Ally, and will affirm the

Order of dismissal.

                                CONCLUSION

     For the reasons expressed above, the Court will affirm the

Bankruptcy Court’s May 14, 2020 Order, and Appellant’s appeal

will be dismissed.

     An appropriate Order will be entered.



Date: March 23, 2021                       /s Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.


                                    12
